
	

114 HJ 70 IH: Disapproving a rule submitted by the Environmental Protection Agency relating to “National Ambient Air Quality Standards for Ozone”.
U.S. House of Representatives
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 70
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2015
			Mrs. Walorski (for herself, Mr. Messer, Mr. Bucshon, Mr. Rokita, and Mr. Grothman) introduced the following joint resolution; which was referred to the Committee on Energy and Commerce
		
		JOINT RESOLUTION
		Disapproving a rule submitted by the Environmental Protection Agency relating to National Ambient Air Quality Standards for Ozone.
	
	
 That Congress disapproves the rule submitted by the Environmental Protection Agency relating to National Ambient Air Quality Standards for Ozone (contained in the docket numbered EPA–HQ–OAR–2008–0699), and such rule shall have no force or effect.
		
